Order of disposition, Family Court, New York County (Clark V Richardson, J.), entered on or about November 13, 2009, which, upon a finding of permanent neglect against respondent mother, terminated respondent’s parental rights to the subject child and transferred the custody and guardianship of the child to petitioner agency and the Commissioner of Social Services for purposes of adoption, unanimously affirmed as to the fact-finding determination, and the appeal therefrom otherwise dismissed, without costs.
The finding of permanent neglect is supported by clear and convincing evidence that the agency made diligent efforts to encourage and strengthen the parental relationship, including working with respondent to formulate a service plan, maintaining frequent contact with her, scheduling visits with the child, and referring respondent for, inter alia, parenting skills classes and domestic violence counseling, and that, despite these efforts, respondent failed to complete the necessary programs and maintain meaningful contact with the child and plan for the child’s future (Social Services Law § 384-b [7] [a], [f]; [3] [g] [i]; Matter of Aisha C., 58 AD3d 471 [2009], lv denied 12 NY3d 706 [2009]). “[T]he agency is not charged with a guarantee that the parent succeed in overcoming his or her predicaments” (Matter of Sheila G., 61 NY2d 368, 385 [1984]).
Respondent did not appear at the dispositional hearing and did not move to vacate her default. No appeal lies from an order *520entered on default (see Matter of Joei R., 302 AD2d 334 [2003]; lv dismissed in part and denied in part 100 NY2d 575 [2003]). Were we to reach the merits, we would find that the child’s best interests will be served by the termination of respondent’s parental rights and the child’s adoption by the foster mother who has provided her with excellent care, and not by a suspended judgment (see Matter of Isabella Star G., 66 AD3d 536 [2009]). Concur—Mazzarelli, J.P., Andrias, Moskowitz, Richter and Manzanet-Daniels, JJ.